PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1653


YANI MULYANI; DIDIN WAHIDIN,

                Petitioners,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 17, 2014                 Decided:   November 14, 2014


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Petition for review denied by published opinion. Judge Thacker
wrote the opinion, in which Judge Niemeyer and Judge Duncan
joined.


ARGUED: H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta,
Georgia, for Petitioners.  Gregory Michael Kelch, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.     ON
BRIEF: Stuart F. Delery, Assistant Attorney General, Linda S.
Wernery, Assistant Director, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
THACKER, Circuit Judge:

             Yani     Mulyani      (“Mulyani”)        is    a     native    of   Indonesia.

She petitions this court for review of a Board of Immigration

Appeals     (“BIA”)    decision          denying    her     application       for    asylum,

withholding of removal, and relief under the Convention Against

Torture     (“CAT”). 1         Her        petition     for       review     raises        three

arguments.       First, Mulyani asserts that the statutory time bar,

8 U.S.C. § 1158(a)(2)(B), does not preclude her application for

asylum.     Second, she disputes the BIA’s determination that her

claims    for    asylum      and    withholding       of        removal    cannot    proceed

because she failed to show that the Indonesian government was

unwilling or unable to protect her.                   Finally, Mulyani challenges

the BIA’s conclusion that CAT relief is unavailable because she

has   not    shown     that,       upon    removal,        she    would    likely     endure

torture     by   or     with       the     approval        or     acquiescence       of    the

Indonesian government.

             We do not reach Mulyani’s first argument, as we lack

jurisdiction to decide whether she qualifies for an exception to

the   statutory       time    bar.         We   reject      her    remaining     arguments


      1
       Mulyani’s husband, Didin Wahidin, is also a petitioner in
this case.     However, because he seeks relief solely as a
derivative beneficiary on his wife’s application for asylum and
withholding of removal, his claims rise and fall with hers.
Accordingly, our opinion in this case focuses primarily on
Mulyani.



                                                2
because substantial evidence supports the BIA’s determinations.

Therefore, Mulyani’s petition is denied.

                                          I.

            Mulyani grew up a Christian in Indonesia, a majority-

Muslim    country.     Her    parents     were     converts     to    the   Christian

faith and had her baptized when she was four years old.                              For

years, the family attended church every Sunday.                       To this day,

Mulyani’s parents and siblings continue to live in Indonesia and

remain practicing Christians.

            Mulyani’s husband and co-petitioner, Didin Wahidin, is

a Muslim.    He prays at home but does not attend a mosque.                     Since

arriving in the United States, Mulyani has practiced her faith

in a similar fashion, worshipping exclusively in the home.

            Mulyani    and    Wahidin      came    to   the     United      States    on

vacation in September 2000.             Instead of returning to Indonesia

when their vacation ended, they chose to remain in the United

States    indefinitely.       Mulyani         asserts   that    she   would    suffer

religious persecution if forced to return to Indonesia, having

endured    several    instances      of       religiously      motivated     violence

there during her youth.        Her application for relief from removal

recounts four such incidents.

            The first of those incidents occurred in 1991, when

Mulyani    was   16   years   old.        A    group    of   about    ten    students

attacked her at a bus stop.               The students hit and kicked her,

                                          3
and one struck her with a metal rod.             Mulyani suffered a broken

left arm.    Though she told her parents and her pastor about the

beating, she did not report the incident to police, purportedly

because she believed the police would not care about her because

she was a Christian.

            A few years later, when Mulyani was in college, she

and a female companion were accosted on their way home from a

prayer meeting at a friend’s residence.              Mulyani was carrying a

bible at the time.        The assailants, three men she did not know,

chased the two young women and called them names like “nasty

Christian” and “slutty Christian.”           J.A. 140. 2     The men grabbed

Mulyani and held her hands behind her back.                 One man put his

penis on her and tried to rape her.                The assailants fled when

someone across the street yelled “oy, oy.”                 Id. at 142.       As

before, Mulyani did not report the incident to the police.

            Later,   in   1998,    Mulyani   and    two   other   people   were

walking through downtown Majalengka in search of a lunch spot

when they encountered what she described as a large crowd of

“radical” Muslims staging an anti-Christian protest.                J.A. 152.

One   protestor      pointed      at   Mulyani     and    said,   “Christian,

Christian, burn the Christian.”            Id. at 153.     Roughly 20 or 30


      2
       Citations to the “J.A.” refer to the Joint Appendix filed
by the parties in this appeal.



                                       4
protestors     attacked       Mulyani.             They      hit    and     kicked        her   and

stuffed a handkerchief in her mouth.                           One man snatched a hot

skewer from a street vendor and pressed it to her stomach.                                        A

police siren prompted the assailants to release her and flee the

scene.     Once again, Mulyani did not report the incident to the

police.

              The final incident occurred shortly after the protest.

According      to    Mulyani,      a    group          of    between       four      and    eight

“radical” Muslims gathered outside her parents’ house at night.

J.A.   156,    294.         They   banged         on    the     door      and       windows      and

threatened to burn the house down if the occupants did not come

out.      Someone     threw    a   Molotov          cocktail        through         one    of   the

windows,    but     the     bomb   did       not    explode.              Mulyani      says     she

believes    the     group    targeted        the    house      because       her      family     is

Christian.

              Mulyani     remained      in    Indonesia            for    approximately          two

years after the last of these incidents.                            In January 2000, she

and Wahidin married.           The couple traveled to the United States

on September 3, 2000, to vacation in Los Angeles and Las Vegas.

Mulyani had a tourist visa and was authorized to remain in the

United States until March 2, 2001.                           After about two weeks of

sightseeing,        the   couple       headed       east      to     visit      a    friend      in

Wisconsin.          While    there,      Mulyani            says,    “I    realized        and    I

observed that in [the] United States, they . . . have freedom of

                                              5
religion.              They don’t care if you’re Christian or a Muslim.”

J.A.       162.         For   this     reason,   she   says,    she   and    her    husband

decided to stay in America.

                  In     2001,        the   couple     responded      to     a     magazine

advertisement            for     an     agency   called   the      Chinese       Indonesian

American Society (“CIAS”), which was offering to help people

obtain a green card or work permit.                        Hoping to acquire work

permits, they agreed to send CIAS money and copies of certain

personal records.                “[T]hey sent us back blank pages telling us

where to sign these papers,” Mulyani later recalled.                               “We did

and sent them back, and then we received our working permits.”

J.A. 295.              Although she says she did not know what she was

signing, one of the documents was, in fact, an application for

asylum and withholding of removal.                      CIAS filed the application

on Mulyani’s behalf in June 2002. 3

                  Mulyani says she did not then know what asylum was.

She says she did not learn about this form of protection -- nor

that CIAS had already sought it for her -- until late 2004 or

early 2005, when she hired an attorney to renew her work permit.

It was during the course of these discussions with the attorney,


       3
       A 2004 federal investigation implicated CIAS and its
founder, Hans Gouw, in an asylum fraud scheme. See Loren Ryter,
Indonesians in Asylum, in Identifying with Freedom: Indonesia
After Suharto 125, 131 (Tony Day ed. 2007).



                                                 6
she says, that she realized she might qualify for asylum and

decided she wanted to pursue it.                     She failed to take action,

though,    and     in     September      2008      the     Department      of    Homeland

Security     initiated       removal      proceedings           against    Mulyani       and

Wahidin.

            Both    Mulyani      and     her      husband       conceded   removability

under section 237(a)(1)(B) of the Immigration and Nationality

Act (“INA”), which provides that any alien unlawfully present in

the United States is deportable.                   See 8 U.S.C. § 1227(a)(1)(B).

Mulyani    sought       relief   in    the    form    of    asylum,    withholding        of

removal, and withholding pursuant to the CAT.                       In support of her

claims, she submitted a number of country reports and online

articles        indicating       that     the       Indonesian        government         was

indifferent, if not hostile, to the rights of Christians.                                The

documents included a 2008 Department of State report observing

that      the      Indonesian           government          sometimes           “tolerated

discrimination      against      and    the       abuse    of    religious      groups    by

private actors and often failed to punish perpetrators.”                              J.A.

506.    This same report, however, also says that the Indonesian

government      operates     programs        to   replace       damaged    churches      and

ease religious tension, and that the government has successfully

tried     and    convicted       numerous         terrorists       believed      to   have

committed acts of interreligious violence.



                                             7
              Following         a     hearing,       an     immigration          judge    (“IJ”)

denied      all    requested         relief.         The    IJ    first     determined         that

Mulyani’s application for asylum was untimely under 8 U.S.C.

§ 1158(a)(2)(B)           and   therefore         barred.           With    regard       to     the

application for withholding of removal, the IJ found that the

harm Mulyani experienced during her youth in Indonesia rose to

the level of persecution.                    The IJ also acknowledged that the

evidence permits a “reasonable inference” that this harm was on

account of her Christian faith.                      J.A. 61.       Nevertheless, the IJ

denied the request for withholding of removal because Mulyani

had not established that the Indonesian government was unable or

unwilling to control her persecutors.                           The IJ also denied relief

under the CAT, finding that Mulyani had failed to demonstrate

that, if returned to Indonesia, she would likely “be tortured

by,    or    at     the     instigation          of,       or     with     the    consent        or

acquiescence of, a public official.”                       Id. at 65.

              On    appeal,         the    BIA   took      no    position    as    to    whether

Mulyani’s         application         for    asylum        was     time-barred,          but    it

concluded that her claims for asylum and withholding of removal

fail     regardless        because         she   had       not     established        that     the

Indonesian government was unwilling or unable to protect her.

The agency also accepted the IJ’s determination that Mulyani did

not merit CAT relief because she “has not shown that it is more

likely      than    not    that      she    would     be    tortured       by    or   with      the

                                                 8
approval or acquiescence of the government of Indonesia.”                              J.A.

4.   Accordingly, the BIA dismissed the appeal.

                                            II.

                                             A.

               Mulyani first challenges the IJ’s determination that

her asylum application was untimely and therefore statutorily

barred.

               To apply for asylum, an alien must demonstrate “by

clear    and    convincing        evidence    that    the    application         has   been

filed within 1 year after the date of the alien’s arrival in the

United    States.”         8   U.S.C.      § 1158(a)(2)(B).             Mulyani’s      2002

application       came      too     late     to   satisfy         this        requirement.

Accordingly,       to     obtain     relief,      she      must    prove       “[t]o    the

satisfaction of the asylum officer, the immigration judge, or

the Board that . . . she qualifies for an exception to the 1-

year deadline.”          8 C.F.R. § 1208.4(a)(2)(i).

               Mulyani      asserts        that      she     qualifies          for     the

“extraordinary      circumstances”           exception      to    the    one-year      time

limit.    See 8 U.S.C. § 1158(a)(2)(D).                 This provision permits an

alien to bring an untimely application if she “demonstrates to

the satisfaction of the Attorney General either the existence of

changed   circumstances           which    materially      affect       the   applicant’s

eligibility for asylum or extraordinary circumstances relating

to the delay in filing.”             Id.     Mulyani’s argument, which the IJ

                                             9
rejected, is that her failure to file within the one-year time

limit should be excused because CIAS neglected to tell her about

asylum before the filing deadline expired.                      We conclude that we

lack jurisdiction to consider this claim, both because the BIA

took no position on whether the statutory time limit bars her

application and because Congress has expressly restricted our

power to review agency decisions involving the time bar.

                                             1.

              By law, our power to review an order of removal is

limited to the “final” order.                  8 U.S.C. § 1252(a)(1); Martinez

v. Holder, 740 F.3d 902, 908 n.1 (4th Cir. 2014).                       An order does

not become final until “‘all administrative remedies’” have been

exhausted.      Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 359 n.2

(4th   Cir.    2006)       (quoting    § 1252(d)(1)).           Thus,   as   a   general

matter, final orders in removal proceedings come not from the

IJ, but “from the BIA, the highest administrative tribunal.”

Martinez, 740 F.3d      at    908    n.1   (internal      quotation      marks

omitted).

              This rule is not without exceptions.                      For instance,

when the BIA issues an order, without opinion, affirming an IJ’s

decision      and    endorsing        that    decision     as   “the    final    agency

determination,” 8 C.F.R. § 1003.1(e)(4)(ii), we will “treat the

reasoning     of     the    IJ   Order   as    that   of    the   BIA.”      Haoua    v.

Gonzales, 472 F.3d 227, 231 (4th Cir. 2007).

                                             10
             In other cases, such as the instant one, the BIA may

issue   a    brief       order    affirming,         modifying,         or     reversing     an

immigration        judge’s      decision.          See    8     C.F.R.        § 1003.1(e)(5).

Under     these     circumstances,           where       the    BIA     has      “essentially

adopted      the     IJ’s      opinion    while          adding        some     of   its     own

reasoning,” the court may review both decisions.                              Thu v. Holder,

596 F.3d 994,      998    (8th   Cir.    2010)       (internal       quotation        marks

omitted); see Martinez, 740 F.3d at 908.                        We have noted, though,

that review of an IJ decision is permissible only to the extent

that the BIA adopted it.                 See Martinez, 740 F.3d at 908 n.1

(“[W]here the BIA issues an opinion without adopting the IJ’s

opinion in whole or in part, this Court can only review the

BIA’s opinion.”).

             Here,       the    BIA   expressly          stated       that     it    was   “not

finding that [Mulyani] has successfully established an exception

to the 1 year filing deadline.”                    J.A. 3.       Instead, its decision

“assume[d] arguendo” that her application was timely, and it

concluded that her claims failed on the merits, regardless.                                  Id.

In doing so, the BIA excluded the timeliness issue from the

final   order      of    removal,     leaving       this       court    without      power   to

consider the matter in our review.




                                              11
                                            2.

             That is not to say that we would have had the power to

review the timeliness issue if the BIA had ruled on it.                                       In

fact, we would not.                Congress restricted our authority in 8

U.S.C. § 1158(a)(3).             This provision states, “No court shall

have jurisdiction to review any determination of the Attorney

General     under     [8    U.S.C.       § 1158(a)(2)],”               a   subsection        that

includes both the time limit and the exception for extraordinary

circumstances.        8 U.S.C. § 1158(a)(3).                 Plainly, judicial review

of   the    IJ’s    timeliness        holding         is     unavailable          under     this

provision.        See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009)      (holding        that,     “under       the         express            language      of

§ 1158(a)(3),”        we    lacked       jurisdiction             to       review    an      IJ’s

determination       that    an     asylum   applicant         “had         not    demonstrated

changed or extraordinary circumstances to excuse her untimely

filing”).

             Our    power     to     review      an        IJ’s    determination            would

survive     the    limitation       in    § 1158(a)(3)            only      if     the    appeal

presented a constitutional claim or question of law.                                      See 8

U.S.C. § 1252(a)(2)(D) (providing that statutory limitations on

judicial review in certain immigration cases “shall [not] be

construed     as    precluding       review      of        constitutional           claims    or

questions of law raised upon a petition for review”); Vasile v.



                                            12
Gonzales, 417 F.3d 766, 768 (7th Cir. 2005).                         Mulyani’s appeal,

however, presents no such claim or question.

            BIA    determinations          ordinarily         reviewable         under   the

substantial       evidence    standard           are    “necessarily        factual       in

nature,    and    therefore        beyond        our   jurisdiction         to     review.”

Saintha    v.    Mukasey,    516 F.3d 243,       249    (4th   Cir.    2008);       see

Higuit v. Gonzales, 433 F.3d 417, 420 (4th Cir. 2006) (“We are

not free to convert every immigration case into a question of

law, and thereby undermine Congress’s decision to grant limited

jurisdiction over matters committed in the first instance to the

sound discretion of the Executive.”).                        In Gomis v. Holder, we

joined the majority of federal circuit courts in concluding that

8 U.S.C. § 1252(a)(2)(D) does not confer appellate jurisdiction

to consider an applicant’s claims of changed or extraordinary

circumstances. 571 F.3d at 358.              That being so, we proceed no

further on this question and turn instead to Mulyani’s other

arguments.

                                            B.

             Mulyani next challenges the BIA’s conclusion that she

failed to meet her burden of proof for asylum and withholding of

removal.     She contends that the evidence proves the Indonesian

government      would   be   unwilling       or    unable      to    protect      her    from

religious persecution, and that the BIA’s determination to the

contrary was in error.        We disagree.

                                            13
             A    BIA      decision           granting        or     denying         asylum          under    8

U.S.C. § 1158(a) “shall be conclusive unless manifestly contrary

to    the     law       and        an     abuse          of    discretion.”                      8     U.S.C.

§ 1252(b)(4)(D).           We may not disturb the BIA’s determinations on

asylum      eligibility            so     long       as       those        determinations                  “are

supported by reasonable, substantial, and probative evidence on

the record considered as a whole.”                              Tassi v. Holder, 660 F.3d
710, 719 (4th Cir. 2011).                           While we review the BIA’s legal

conclusions       de    novo,       our       standard         of    review       of       the       agency’s

factual     findings          is    “narrow          and      deferential.”                 Djadjou          v.

Holder,     662 F.3d 265,       273    (4th       Cir.      2011).           We    accept          the

agency’s     factual        findings           unless         “any    reasonable            adjudicator

would       be      compelled             to        conclude              to     the         contrary.”

§ 1252(b)(4)(B).

             The       scope       of    our    review         of     a    final       order          denying

withholding       of    removal          is    likewise         narrow.              See    Hui       Pan    v.

Holder, 737 F.3d 921, 926 (4th Cir. 2013).                                     Where, as here, the

BIA   concludes        that        the   applicant            has    not       met    her    burden          of

proof,      “we     will      affirm          the    BIA’s          determination            if       it     is

supported by substantial evidence on the record considered as a

whole.”      Niang v. Gonzales, 492 F.3d 505, 510 (4th Cir. 2007).

Even if the record “plausibly could support two results: the one

the IJ chose and the one [the petitioner] advances, reversal is

only appropriate where the court find[s] that the evidence not

                                                    14
only supports [the opposite] conclusion, but compels it.”                                                Id.

at     511    (alterations               and     emphasis          in     original)         (internal

quotation marks omitted).

              The        BIA        requires           an     applicant           alleging            past

persecution         to       show       that     the        harm    was        inflicted        by       the

government         or    by       others       whom     the    government          is    unable           or

unwilling to control.                    See In re Acosta, 19 I. & N. Dec. 211,

222 (BIA 1985), overruled in part on other grounds by In re

Mogharrabi, 19 I. & N. Dec. 439 (BIA 1987); see also Menjivar v.

Gonzales, 416 F.3d 918, 921 (8th Cir. 2005).                                     This requirement

is not explicit in the INA.                      Rather, it derives from the board’s

interpretations              of    two     words       with    profound          significance             in

asylum law -- namely, “refugee” and “persecution.”

              To qualify for asylum, an applicant must prove that

she    meets       the       definition          of     a     “refugee”          under      8       U.S.C.

§ 1101(a)(42).                    The      applicant          makes        this         showing           by

demonstrating that “she has suffered from past persecution or

that    she    has       a    well-founded            fear    of    future       persecution”             on

account       of     race,         religion,          nationality,             membership           in     a

particular         social         group,    or    political         opinion.            Mirisawo          v.

Holder, 599 F.3d 391, 396 (4th Cir. 2010).                                      An applicant who

establishes past persecution on the basis of a protected factor

benefits      from       a    rebuttable         presumption            that    she   has       a    well-



                                                   15
founded        fear     of        future           persecution.              See        8     C.F.R.

§ 208.13(b)(1); Djadjou, 662 F.3d at 272.

               Withholding of removal is also based on persecution

but “‘implicates a more demanding standard of proof.’”                                        Lizama

v.    Holder,    629 F.3d 440,    446       n.3    (4th   Cir.    2011)         (quoting

Mirisawo, 599 F.3d      at    396).        Necessarily,        “an     applicant           who

fails to meet the lower standard for showing eligibility for

asylum will be unable to satisfy the higher standard for showing

withholding of removal.”                Mirisawo, 599 F.3d at 396.

               Persecution, for purposes of asylum and withholding of

removal, “‘involves the infliction or threat of death, torture,

or injury to one’s person or freedom, on account of one of the

enumerated grounds in the refugee definition.’”                               Li v. Gonzales,

405 F.3d 171,     177      (4th       Cir.       2005)     (quoting      Kondakova            v.

Ashcroft,       383 F.3d 792,       797    (8th       Cir.    2004)).          The        term

encompasses       “‘actions           less     severe         than    threats      to       life    or

freedom.’”       Id.     (quoting Dandan v. Ashcroft, 339 F.3d 567, 573

(7th Cir. 2003)).                “[W]hen one who seeks asylum demonstrates

that he has been severely physically abused or tortured, courts

have     not     hesitated             to     characterize            such      treatment           as

persecution.”         Id.

               Prior to the adoption of the Refugee Act of 1980, Pub.

L.    No.   96-212,         94    Stat.      102,        the    BIA    construed        the        term

“persecution” to mean “either a threat to the life or freedom

                                                   16
of,   or    the    infliction      of   suffering        or    harm    upon,   those    who

differ in a way regarded as offensive.”                       Acosta, 19 I. & N. Dec.

at 222.        Employing this construction, the board declared that

the    “harm      or   suffering     had    to    be     inflicted      either    by    the

government of a country or by persons or an organization that

the government was unable or unwilling to control.”                            Id.     Many

of    our   sister       courts    agree   that     an    applicant      alleging       past

persecution        must    establish       either      that      the    government       was

responsible        for    the     persecution     or     that     it    was    unable    or

unwilling to control the persecutors. 4                       See, e.g., Gathungu v.

Holder, 725 F.3d 900, 906 (8th Cir. 2013); Henriquez-Rivas v.

Holder, 707 F.3d 1081, 1083 (9th Cir. 2013) (en banc); Jorgji v.




       4
        In Crespin-Valladares v. Holder, we recognized that
persecution   under   the   INA   “encompasses   harm   inflicted
by . . . an entity that the government cannot or will not
control.”   632 F.3d 117, 128 (4th Cir. 2011); see Soliman v.
Holder, 373 F. App’x 384, 385 (4th Cir. 2010) (per curiam)
(defining persecution as “‘the infliction of harm or suffering
by the government, or persons the government is unwilling or
unable to control, to overcome a characteristic of the victim.’”
(quoting Khalili v. Holder, 557 F.3d 429, 436 (6th Cir. 2009))).
Consistent with this understanding, we have upheld BIA decisions
denying relief where the applicant failed to show that the
government   was  unwilling   or   unable   to  protect   against
persecution. See, e.g., Ramos-Gonzalez v. Holder, 453 F. App’x
417, 419 (4th Cir. 2011) (per curiam) (denying a petition for
review of an order denying an application for withholding of
removal); Sydykov v. Gonzales, 127 F. App’x 100, 100-01 (4th
Cir. 2005) (per curiam) (denying a petition for review of an
order denying asylum, withholding of removal, and CAT relief).



                                            17
Mukasey,       514 F.3d 53,    57     (1st       Cir.    2008);      Sukwanputra          v.

Gonzales, 434 F.3d 627, 637 (3d Cir. 2006).

               Mulyani       does        not    dispute           the   need       to     establish

governmental          unwillingness            or     inability         to   control        private

actors.         She    contends,         rather,          that    she   made       the    necessary

showing -- i.e., that her testimony recounting the persecution

she suffered in Indonesia, combined with the country reports and

articles accompanying her application, sufficiently demonstrate

that the government was unwilling or unable to protect her.

               The    record        shows       that       Mulyani      never      notified        the

police     or        any     other        governmental            authorities            about     the

persecution          she     claims       to    have        suffered.           Mulyani’s          own

testimony       suggests,           moreover,            that     her   attackers          did     not

consider themselves free to assault her with impunity.                                          In one

instance, the attackers fled when a man across the street yelled

“oy,     oy.”         J.A.        142-43.           In    another,       the    anti-Christian

protesters       ceased       the       assault      and    scattered        when        they    heard

police    sirens.            It    would       seem,      then,     that     the    very        people

persecuting Mulyani believed the government was indeed willing

and able to crack down on interreligious violence.

               Moreover, the BIA decision points to a 2008 Department

of     State     report       observing          that       the     Indonesian           government

maintains       programs           to     replace         damaged       churches          and     ease

religious       tension,          and    that       the    government        has    successfully

                                                    18
prosecuted       perpetrators           of     religiously         motivated     violence.

This, too, is probative evidence of the government’s willingness

and ability to fight religious persecution.                         See, e.g., Osuji v.

Holder, 657 F.3d 719, 721-22 (8th Cir. 2011) (holding that an

asylum applicant had failed to prove past persecution in light

of   a   Department         of    State      report   on    Nigeria      suggesting   that

ethnic violence, while “all too common,” was not condoned by the

government).

            Mulyani directs our attention to another portion of

the Department of State report, zeroing in on its finding that

“[i]n     some     cases          the      [Indonesian        government]       tolerated

discrimination         against      and      the    abuse   of     religious    groups    by

private actors and often failed to punish perpetrators.”                              J.A.

506.     She also cites a posting on a website for persecuted

Christians,        www.persecution.com.au,                   reporting         that      the

“implementation         of       shari’a     [in    parts    of    Indonesia]    severely

disadvantages Christians and other non-Muslims, rendering them

second-class citizens and inducing them to conform to Muslim

expectations      in    dress,       social        behaviour,      criminal    punishment,

and so on.”      Id. at 548.

            These       statements,           without      more,    do   not   justify    a

reversal of the BIA inasmuch as we “are not considering the

evidence in the first instance, but rather are reviewing the BIA

decision    under       a    highly       deferential       standard.”         Evelyne   v.

                                               19
Holder, 419 F. App’x 396, 400 (4th Cir. 2011).                            We must uphold

the BIA’s decision so long as it is “supported by reasonable,

substantial, and probative evidence on the record considered as

a   whole.”        Tassi, 660 F.3d     at    719.         Here,    we     hold     that

substantial        evidence     supports      the        BIA’s     determination          that

Mulyani does not qualify as a “refugee,” and that the accounts

found   in      country       reports       and         articles    accompanying           her

application are insufficient to compel a contrary conclusion.

                                            C.

              Mulyani’s final argument is that the BIA improperly

denied her claim for relief under the CAT.                               As before, our

standard of review is deferential to the BIA.                                  We review a

denial of relief under the CAT for substantial evidence.                                  See

Lizama, 629 F.3d at 449.             “Under this standard, ‘administrative

findings      of     fact     are     conclusive           unless        any     reasonable

adjudicator would be compelled to conclude to the contrary.’”

Suarez-Valenzuela v. Holder, 714 F.3d 241, 245 (4th Cir. 2013)

(quoting 8 U.S.C. § 1252(b)(4)(B)).

              An applicant for withholding of removal under the CAT

must “establish that it is more likely than not that he or she

would   be     tortured       if    removed        to    the     proposed       country    of

removal.”      8 C.F.R. § 1208.16(c)(2).                  The burden of proof rests

with the applicant.            Id.      “For purposes of the CAT, torture

includes only conduct ‘by or at the instigation of or with the

                                            20
consent or acquiescence of a public official or other person

acting    in    an     official      capacity.’”            Lizama, 629 F.3d    at    449

(quoting       8     C.F.R.        § 1208.18(a)(1)).                “A     public       official

acquiesces to torture if, ‘prior to the activity constituting

torture, [the official] ha[s] awareness of such activity and

thereafter         breach[es]        his    or       her    legal        responsibility        to

intervene       to    prevent       such   activity.’”              Id.    (alterations         in

original) (quoting 8 C.F.R. § 1208.18(a)(7)).                              The official or

officials need not have actual knowledge of the torture; it is

enough    if       they    simply    “turn       a   blind        eye”    to    it.     Suarez-

Valenzuela, 714 F.3d at 245-47.

               The IJ in this case found that Mulyani had failed to

proffer any evidence that the Indonesian government knows her

identity or would harm her because of her religion, and the BIA

agreed    with       the    IJ’s    conclusion.            Mulyani,       again,      points    to

various country reports and news stories about conditions in

Indonesia as proof of government consent or acquiescence.                                  These

reports have probative value.                    See Suarez-Valenzuela, 714 F.3d

at 247.     Indeed, we have said that it makes sense for the BIA to

rely   on      State       Department      reports         such    as    these     because     an

inquiry     into          country    conditions            “is     directly       within       the

expertise of the Department of State.”                             Quitanilla v. Holder,

758 F.3d 570, 574 n.6 (4th Cir. 2014) (internal quotation marks

omitted).       We have cautioned, though, that the BIA may not treat

                                             21
such reports “‘as Holy Writ’ immune to contradiction.”                          Ai Hua

Chen    v.    Holder,      742 F.3d 171,    179   (4th    Cir.   2014)    (quoting

Galina v. INS, 213 F.3d 955, 959 (7th Cir. 2000)); see Gonahasa

v. U.S. INS, 181 F.3d 538, 542 (4th Cir. 1999) (recognizing that

State Department reports “may be flawed”).                       In any event, our

task    at    this    juncture     “is    not     to   reweigh    the   evidence     and

determine which of the competing views is more compelling.                            It

is    instead    to   ensure      that    substantial     evidence      supports     the

BIA’s    judgment.”          Gonahasa, 181 F.3d   at    542.     None    of   the

evidence that Mulyani presents in this appeal is sufficient to

overcome our standard of review.                  See Mendez-Barrera v. Holder,

602 F.3d 21,   28    (1st    Cir.    2010)      (“The     country   conditions

reports, standing alone, do not carry the day.”).

                                           III.

              Pursuant to the foregoing, we deny Mulyani’s petition

for review and affirm the BIA’s order.

                                                       PETITION FOR REVIEW DENIED




                                            22